DETAILED ACTION
1. 	This is in response to an amendment filed on March 17, 2021. New dependent claims 15-17 are added. Thus, claims 1-6 and 15-17 are pending and claims 1 is independent. Independent claim 1 is amended. As the result of examiner’s amendment shown below, withdrawn claims 7-14 are canceled. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3. 	The amendment made to the specification is accepted and it overcomes the objection set forth in the previous office action. Thus, the objection to the specification is withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the claims:

7-14. (Canceled) 	

Allowable Subject Matter
4.	Claims 1-6 and 15-17 are allowed. 
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references/prior arts disclose the general subject matter/claim limitations recited in independent claim 1 before the claims was amended.

Regarding independent claim 1, Ahn, the prior art of the record, discloses a server application for access by a user to information, data, and/or services that are provided by at least one provider as an offering in the server application [See paragraph 0053 and see figure1, ref. 8/host/server….”a user attempts to access or request a web service or resource. In order to authenticate the user, and as a condition to deciding whether to authorize the access, the relying party 30 responds with a security policy describing the identity requirements needed to facilitate this online interaction or transaction. This response is typically a request for a security token that contains certain specified claim assertions necessary for the authentication process. The security policy is received at the user's host machine 8, and this event invokes the identity selector 22 to handle the processing of the security token and to formulate a response (i.e., directing the issuance of an appropriate security token], the server application configured to: check [See paragraph 0057, Referring still to FIG. 1, and specifically to user agent 10, the privacy enforcement engine 12 includes any facility or agent-based application that processes the privacy policy 32 received from relying party 30, and conducts the evaluation of user preferences (ruleset 18) against the privacy policy 32. Any means known to those skilled in the art can be used to implement engine 12. In a conventional manner, engine 12 fetches the privacy policy 32 sent from relying party 30, and evaluates it according to the user's ruleset 18 (i.e., the statements expressing the user's privacy control preferences). Engine 12 directs rule evaluator 14 to evaluate or compare the ruleset 18 against the evidence presented to it, i.e., the relying party's privacy policy 32. Engine 12 governs and otherwise manages the operation of rule evaluator 14, which can be provided in any conventional form. See also paragraph 0063, Rules express the users preferences that are then compared to a service's privacy policy, such as a P3P policy. See also figure 2 and paragraph 0070, The matrix, in particular, reflects how the preferences for each privacy level apply to each attribute. Preference editor 16 allows the user to author The privacy protection scheme indicated by the matrix, namely, the ruleset that implements such privacy preferences as applied to specified information (attributes). See also figure 20. Examiner Note: user’s privacy control preferences meets the limitation of “a data protection-relevant metainformation of the offering”]
Even though Ahn broadly discloses checking of privacy statements for compliance it doesn’t explicitly discloses the following underlined claim limitation. Namely checking the plausibility of privacy statements based a comparison of privacy statements.
However Backers on paragraphs 0078 discloses the following that meets checking the plausibility of privacy statements based on a comparison of privacy statements…”
“Privacy Statements: The action privacy-relevant behavior of an enterprise can serve as basis for a privacy statement made to the consumers. The method according to the invention provides this in two ways: A) Generate privacy statement: By removing the enterprise internals, the derived privacy policy can be simplified into a privacy statement B) Verify privacy statement: After deriving a privacy policy from the business process, this privacy policy can be compared to the privacy statement an enterprise wants to publish.”
Furthermore, with respect to independent claim 1, a new updated search revealed the following prior arts that generally describes the general subject matter of recited in claim 1. 

A. 	US Publication No. 2016/0099963 A1 to Mahaffey on at least paragraph 0564 discloses server 3551 may provide an API by which it may be queried for assessment data, or server 3551 may proactively analyze all of the applications available in an application marketplace, transmitting assessment data to the marketplace provider. In an embodiment, a user can search the application marketplace for only those applications that meet certain desirable criteria, such as security, privacy, device efficiency, trustworthiness, and the like. In an embodiment, application providers can use the aggregated information in order to provide quality control measures. The application provider may only feature applications that meet certain battery efficiency criteria, a standard for an acceptable number of crashes or errors, certain network traffic limitations, privacy protections, and the like. In this fashion, an embodiment can improve the offerings on an application marketplace, thereby encouraging developers to create better applications. In an embodiment, the assessment information may be used as a certification system, wherein an application meeting certain criteria may be marked with a symbol, badge or other icon denoting the positive assessment for the application. For example, applications that have a high trust rating or applications that only access a minimal set of private information may be considered certified. In order to verify an application's certification, the certification marker may have a link or other way for a user to retrieve a full assessment from server 3551.


C. 	US Publication No. 2002/0049617 to Lencki at least on paragraph 0162 discloses and FIG. 15, an exemplary member login process flow 1500 is illustrated. Upon selection of the Members only portal, the end-user may be prompted to log in 1501 using their SSN and PIN, or other similar security means, and the system determines 1502 the next page to which the user will be directed (including, e.g., preferences such as languages and site view). If the entry is invalid the user may be prompted to re-enter or move to the Contact Information screen for information about becoming a member. If the entry is valid, the system may discern 1503 whether the user is a new or existing member. If the user is a new enrollee, a determination is made 1505 whether the user has seen the site's privacy policy and/or statement. If not, a privacy statement is displayed 1506 and the user may be prompted to consent to the policy, after which the user may be carried to the enrollment screen 1507. If the user has already seen and/or agreed to the privacy policy, the user may be carried directly to the enrollment screen 1507. If the user is an existing member, the full portal components menu may appear 1504 for further navigation. If a user is enrolled in multiple groups, he or she may be prompted to choose one of the groups, if such a choice is required.  
D.	See the other cited prior arts. 	


For this reason, the specific claim limitations recited in the amended independent claim 1 taken as whole are allowed.

7.	The dependent claims 2-6 and 15-17 which are dependent on the above independent claim 1 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

8.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498